Where it appears from the record that the judgment of the trial court was correct, it should not be reversed on appeal, even though based on erroneous conclusions or wrong reasons. Keith v. Schievelbein, 53 S.D. 421, 229 N.W. 858; Birken v. Hickey,42 S.D. 472, 176 N.W. 137; Dwyer v. Chicago  N.W.R. Co., 41 S.D. 535, 171 N.W. 760. Upon the entitre record in the instant case, a majority of the judges, while not in agreement with the reasoning or conclusions of the trial court, are nevertheless of the opinion that a substantially correct result was arrived at. The judgment and order appealed from are therefore affirmed.
CAMPBELL, P.J., and ROBERTS, WARREN, and RUDOLPH, JJ., concur.
POLLEY, J., dissents. *Page 608